Cockrell, J.
This is an appeal from an order confirming a sale, consequent upon a. final decree in foreclosure. Nearly six months had elapsed between the entry of that order, and much more than six months after the final decree. All the assignments as argued, question the propriety of the final decree and interlocutory orders entered before that decree.
While an appeal from a final decree opens up all preceding orders, an appeal from a supplemental order merely carrying out that decree does not bring up the final decree. Judson Lumber Co. v. Patterson, decided this term.
*463Order affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.